Citation Nr: 9925562	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-04 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1968, with service in the Republic of Vietnam during the 
Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran subsequently moved to 
Kentucky and his claims file was forwarded to the Board from 
the Louisville RO.


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder due 
to Agent Orange exposure is not plausible.

2.  The claim for service connection for peripheral 
neuropathy due to exposure to Agent Orange is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin disorder due to 
exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral neuropathy due to 
exposure to Agent Orange.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection is warranted for 
the disabilities at issue because they developed as a result 
of his exposure to Agent Orange while he was stationed in 
Vietnam during service. 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, chloracne or other acneform disease consistent with 
chloracne and acute and subacute peripheral neuropathy shall 
be service-connected, even though there is no evidence of 
such disease during service, if the disorder is manifested to 
a compensable degree within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) (1998).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).   

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

There is no medical evidence suggesting the presence of 
either of the claimed disabilities in service or until many 
years thereafter.  The August 1968 separation examination 
report shows that the veteran's skin, upper extremities, 
feet, lower extremities and neurologic status were normal.  
The examiner noted that the veteran had had cramps in his 
legs in 1962 from injury to the right knee which was treated 
with a cast for approximately two weeks and there was no 
current problem.  The examiner further noted that the veteran 
had experienced boils in childhood and that there were no 
complications and no sequelae.

Private medical records from Queen of Angels Hospital, dated 
in January 1969, of treatment for an ulcer, show that the 
veteran's skin was clear.

At a VA examination in April 1969, the veteran did not 
complain of a skin disorder or peripheral neuropathy.  
Examination showed normal skin except for a scar from a 
service injury for which service connection has been granted.  
The veteran's neurologic status was also normal.

VA outpatient treatment records show that the veteran began 
to receive treatment in the early 1980s for a skin disorder 
diagnosed as psoriasis vulgaris.  There is no medical opinion 
that the psoriasis is related to service or exposure to 
herbicides during service.

A VA dermatology examination in December 1984 showed 
psoriasis vulgaris, by clinical history and VA medical 
records.  The examiner provided an opinion that this 
diagnosis or skin problem did not have anything to do with 
the alleged Agent Orange exposure.

In a March 1997 statement, Nicholas J. Lowe, M. D., noted 
that the veteran had been under his care for psoriasis for 
approximately one year.  He further noted that the veteran 
had "a past history of similar scaly lesions in his anal 
area that first started in 1962.  These lesions may have been 
psoriasis."  Clinical records from Dr. Lowe show treatment 
from 1986 for severe plaque psoriasis, with periodic 
improvement.  In another statement from Dr. Lowe, dated in 
October 1989, he noted that the veteran was suffering from 
severe disabling psoriasis. 

A VA clinical record dated in April 1996 notes that the 
veteran had had adult onset diabetes mellitus for more than 
15 years.  Complications included neuropathy.  It was also 
noted that the veteran's skin was dry and he had psoriatic 
plaques over his back, abdomen and extremities.  The 
physician did not relate the neuropathy or skin disorder to 
service or exposure to herbicides during service.

A VA pathology report dated in August 1996 shows that the 
veteran had a history of psoriasis for the past 15 years.  
There were extensive psoriatic lesions with lichenification.  
It was noted that the findings were consistent with active 
psoriasis and there was no evidence of malignancy.  The 
diagnosis was psoriasis.  The active psoriasis was not 
related to service.

At a hearing before a hearing officer at the RO in June 1998, 
the veteran testified that he first noticed a skin disorder 
with breaking out of the skin in the early 1970s.  He sought 
treatment but could not remember the name of the doctor.  
According to the veteran, the skin disorder started on his 
right foot and spread throughout his body after three or four 
months.  The veteran testified that he was diagnosed with 
rheumatoidal arthritis and later with psoriasis.  He stated 
that the skin disorder currently affected about 80 percent of 
his body.  The hearing officer noted, after the veteran 
showed him his arms, front and back of his chest, his abdomen 
and his buttocks, that there was extensive involvement of the 
skin disorder.  The veteran also testified that in the 1980s 
he sought treatment from Dr. Lowe and that he cleared up the 
skin disorder in the first 29 days of treatment but then it 
reappeared six months later.  The veteran testified that he 
had had no problems with his skin during service.  He stated 
that, in Vietnam, he was a forward air control person and was 
in the jungle.  In regard to peripheral neuropathy, the 
veteran testified that he began having problems with cramping 
of the feet, legs and hands in the early 1970s.  He took no 
medication for this disorder.  He testified that the problems 
caused by neuropathy included occasions when he could not 
hold a pen to write.  He also stated that, in addition to the 
cramps, he experienced tingling in his feet.  The veteran 
testified that he was diabetic and taking injectable insulin 
twice a day, but that the cramping started before the 
diabetes was diagnosed.

In regard to the claim for service connection for a skin 
disorder, the veteran does not allege that the disability was 
present during service, but does allege that the disability 
is due to his exposure to Agent Orange during service.  The 
medical evidence is negative for a diagnosis of chloracne or 
other acneform disease consistent with chloracne.  The skin 
disorder is psoriasis which is not listed as a disease 
associated with exposure to certain herbicide agents.  
38 C.F.R. §§ 3.307, 3.309.  In addition, there is no medical 
evidence relating the psoriasis to exposure to herbicides 
during service.  Accordingly, the claim for service 
connection for a skin disorder due to Agent Orange exposure 
is not well grounded.

The claim for service connection for peripheral neuropathy 
also is not well grounded.  In this regard, the Board notes 
that there is no medical evidence of record suggesting the 
presence of peripheral neuropathy until many years after the 
veteran's discharge from service, nor is there any medical 
evidence of record suggesting that the disability is 
etiologically related to the veteran's exposure to herbicides 
in service.


ORDER

Service connection for a skin disorder due to exposure to 
herbicides is denied.

Service connection for peripheral neuropathy due to exposure 
to herbicides is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

